People v Moncrieffe (2016 NY Slip Op 07595)





People v Moncrieffe


2016 NY Slip Op 07595


Decided on November 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2016

Mazzarelli, J.P., Andrias, Saxe, Feinman, Gische, JJ.


2197 3008/12

[*1]The People of the State of New York, Respondent,
vNorman Moncrieffe, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Alejandro B. Fernandez of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shera Knight of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered December 11, 2013, convicting defendant, upon his plea of guilty, of promoting prostitution in the second degree, and sentencing him to a term of three to nine years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of his right to appeal (see People v Santiago, 119 AD3d 484 [1st Dept 2014], lv denied 24 NY3d 964 [2013]), we perceive no basis for reducing the sentence. Defendant claims that the court erroneously promised to recommend shock incarceration (Penal Law § 60.04[7]), where defendant was ineligible for that program. However, defendant does not seek to vacate his plea as induced by an invalid promise, but only seeks a sentence reduction, and we decline to grant that remedy. In any event, the court repeatedly emphasized to defendant that it would only recommend shock incarceration, but that it was up to the Department of Correction to decide whether to accept that recommendation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 15, 2016
DEPUTY CLERK